TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00677-CR







Charles Edward Patterson, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HARRIS COUNTY, 262ND JUDICIAL DISTRICT


NO. 808176, HONORABLE MIKE S. ANDERSON, JUDGE PRESIDING







Appellant Charles Edward Patterson pleaded guilty to aggravated assault.  The
district court adjudged him guilty and assessed punishment at imprisonment for four years.  See
Tex. Penal Code Ann. § 22.02 (West 1994).

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  We find nothing in the record that might arguably support the
appeal.

The judgment of conviction is affirmed.



				                                                                       

				Jan P. Patterson, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed

Filed:   April 6, 2000

Do Not Publish